Citation Nr: 0637934	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  01-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including for Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.  He passed away in March 2000, and his widow 
is the appellant in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 RO decision.  The appellant 
testified before the Board in September 2003.  The Board 
remanded the case in February 2004.  

The appellant has also raised claims for service connection 
for post-traumatic stress disorder, for lung cancer, and for 
testicular cancer (for accrued benefits purposes) and a claim 
for an earlier effective date for an award of special monthly 
pension benefits based on aid and attendance for a non-
service-connected pension (for accrued benefits purposes).  
The RO has not yet adjudicated these specific claims, and the 
Board therefore refers these claims to the RO for 
adjudication in the first instance, as appropriate.  However, 
as discussed below, the issue involved in the present 
decision (service connection for the cause of the veteran's 
death) is properly before the Board in this appeal.  Remand 
of this issue is not necessary.   


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2.  The veteran died in March 2000 due to recurrent 
testicular cancer that had metastasized to the lung, brain, 
and cerebrospinal fluid.

3.  At the time of the veteran's death, service connection 
was not established for any disability.

4.  The veteran's recurrent testicular cancer with metastasis 
to the lung, brain, and cerebrospinal fluid was manifested 
many years after service and was not related to service or to 
any aspect thereof, including any exposure to herbicides 
during service in the Republic of Vietnam during the Vietnam 
War, to any other service-connected disability, or to any 
fault on the part of VA in any of its medical treatment.

5.  The veteran did not die from a service-connected 
disability; a service-connected disability was not the 
principal or a contributory cause of the veteran's death.       


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1151, 1310, 1318 (West 2002); 38 C.F.R. §§ 
3.5, 3.22, 3.303, 3.304, 3.307, 3.309, 3.312, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent letters in April 2001, September 2001, February 
2002, and March 2004; rating decisions in September 2000, 
September 2002, and September 2005; a statement of the case 
in October 2000; and supplemental statements of the case in 
February 2002 and October 2002.  These documents discussed 
specific evidence, the applicable legal requirements, the 
responsibilities for obtaining particular evidence, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the RO's decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The initial adjudication here was the RO's 
September 2000 rating decision.  Revisions in the duties to 
notify and assist claimants became effective after that 
decision.  The Board finds that even if there is any defect 
with regard to the timing or content of the notice sent prior 
to the RO's initial adjudication in September 2000, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  The RO effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication here (a September 2005 
supplemental statement of the case).  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA satisfied its duty to notify the appellant.  

VA has also obtained all relevant, identified, and available 
evidence, including examinations and relevant medical 
records, and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to 
additional, unobtained, relevant, and available evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  

Previously, in its February 2004 remand, the Board had 
referred several issues to the RO for "appropriate 
adjudication" because of possible impact on the appeal of 
the claim for service connection for the cause of the 
veteran's death.  Those claims, which were all for accrued 
benefits purposes, involved service connection for PTSD, for 
lung cancer, for brain cancer, and for right testicular 
seminoma status post orchiectomy; and an effective date 
earlier than February 11, 2000, for the award of a permanent 
and total rating for non-service-connected VA pension 
purposes, with special monthly pension based on the need for 
aid and attendance.  The RO has discussed the underlying 
claims for service connection and the claim for an earlier 
effective date within the discrete context of the overall 
claim for service connection for the cause of the veteran's 
death, including under the provisions of 38 U.S.C.A. § 1318.  
While that is not a formal adjudication of the appellant's 
specific accrued benefits claims, the RO has expansively 
considered all possible contended bases for service 
connection for the cause of the veteran's death.  Indeed, the 
claims for accrued benefits involve less inclusive evidence 
than what the RO has considered in connection with the claim 
for service connection for the cause of the veteran's death.  
See 38 U.S.C.A. § 5121 (West 2002) (referring to an 
individual's entitlement to benefits under existing ratings 
or decisions or "based on evidence in the file at date of 
death").  There is nothing in the claims folder to suggest 
that an adjudication of the accrued benefits claims per se is 
underway.  Indeed, remanding this case again to provide the 
RO with an opportunity for "appropriate adjudication" of 
the accrued benefits claims would unnecessarily delay 
disposition of this appeal.  Therefore, the Board will 
proceed with this appeal.

Dependency and Indemnity Compensation (DIC) may be paid to a 
surviving spouse for a veteran's service-connected death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  A service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  To constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death; rather, there must have been a causal connection.     

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Service connection may be granted directly 
for a disability due to a disease or injury which was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may also be 
presumed for certain chronic diseases (including malignant 
brain tumors) that are manifested to a compensable degree 
within one year after the veteran's separation service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This determination is based on analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102.

In December 1996, the veteran presented to a non-VA hospital 
with evidence of a right testicular mass for the past six to 
eight months.  The diagnosis was seminoma of the right testis 
with foci of lymphatic channel involvement, invasion into the 
adnexal tissue, and involvement of the epididymis.  

In November 1997, a chest X-ray revealed a nodule in the 
right upper lung that was suspicious for metastatic cancer.  
In April 1998, he was diagnosed with a pulmonary lesion.

From November 1997 to March 1998 and from April 1998 to 
November 1998, it appears that the veteran did not follow-up 
with the VA health care system.  In a late 1999 personal 
contact, it was noted that he had inconsistent VA follow-up 
due to longstanding PTSD.  However, it was also noted that 
his prognosis for recurrent stage III seminoma with 
metastases to the lung and brain was only a five-year 
survival at 20 to 30 percent.

On VA genitourinary examination in May 1999 the diagnosis was 
history of right testicular seminoma with metastases, status 
post right orchiectomy.  A May 1999 VA respiratory 
examination diagnosed a lung mass that was possibly secondary 
to metastatic right testicular seminoma.

By September 1999, the veteran had developed clival 
metastases, and he underwent additional treatment.  VA 
inpatient medical records from November and December 1999 
reflect ongoing chemotherapy for recurrent seminomatous germ 
cell cancer and metastasis to the clivus and lungs.  A 
February 2000 VA aid and attendance examination diagnosed 
progressive seminoma with metastasis to lung, clivus (brain), 
and cerebral spinal fluid.

Non-VA records from February 2000 indicate that he had 
developed "widely metastatic non seminomatous tumor."  
According to a February 2000 report, the veteran had central 
nervous system progression of metastatic carcinoma that had 
converted to a non-seminomatous testicular cancer.  Indeed, 
cytological examination showed a typical cell consistent with 
non-seminomatous tumor as opposed to adenocarcinoma.  
Radiation oncology notes also remarked that the veteran had 
non-seminomatous progression of original pure seminoma, now 
with clival/base of skull metastasis.  The last treatment 
records prior to his death show development of leptomeningeal 
disease and a clivus metastasis.  

By late February 2000, he had declined further therapy 
because of fatigue and a strong desire to be home.  VA 
records from March 2000 indicate that a hospice care nurse 
spoke to the veteran and his wife about his condition, which 
now involved cord compression.  Although the nurse asked the 
veteran to come to the VA facility for testing and 
recommendations, he was reluctant.  The nurse noted that 
there had been no prior neurological symptoms attributable to 
the cord, but that he likely had drop metastasis from 
cerebrospinal fluid.  Apparently, the veteran indicated that 
he viewed the hospital system as "anti-palliative."  Other 
notes reflected that the veteran had end-stage testicular 
cancer with metastasis to the lung and brain.  

The veteran was receiving hospice care through the Genesis 
Hospital in Davenport, Iowa, when he unfortunately passed 
away in March 2000.  According to the death certificate, the 
immediate cause of death was carcinoma of the testis, which 
had developed five years earlier.

The veteran's service medical records do not reflect any 
complaint of or treatment for the veteran's testicular cancer 
during service.  Moreover, there is nor evidence of any 
malignant brain tumor until the late 1990s, which is more 
than one year after his separation from service.  Therefore, 
there is no basis for service connection for the cause of the 
veteran's death based on either direct service incurrence or 
aggravation during service or manifestation of a specified 
disease (malignant brain tumor) to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

However, the appellant also contends that the veteran 
developed various cancers because of his exposure to 
herbicides while serving in the Republic of Vietnam during 
the Vietnam War.  The record reflects that the veteran was an 
air cargo specialist during service, and the veteran had 
stated prior to his death that he was stationed at an air 
base in Vietnam.

Additional laws that govern adjudication of herbicide 
exposure-related claims.  A veteran who served in the 
Republic of Vietnam between January 9, 1962, and May 7, 1975, 
is presumed to have been exposed to certain herbicide agents 
(e.g., Agent Orange) during such service, absent affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

The list of specified disease does not include testicular 
cancer.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

In December 2001, a VA genitourinary doctor reviewed the 
evidence then available.  The doctor concluded that the 
veteran had indeed died of his carcinoma of the testes and 
its metastases.  Biopsies had shown both seminomatous and 
non-seminomatous cells, which suggested a mixed-cell type 
carcinoma of the testes.  The genitourinary specialist also 
specifically opined:

Although the veteran's widow contends that the 
veteran had several types of cancer, there is no 
evidence to substantiate this claim.  She is 
probably referring to the metastases to the 
mediastinum, lung and brain, but these are not 
different tumors but simply a spread of his 
carcinoma of the testes.

(Emphasis added.)  The doctor concluded that the cause of the 
veteran's death was indeed carcinoma of the testes with 
metastases.  But the doctor also stated that that since 
testicular cancer is not recognized as a presumptive disease 
caused by Agent Orange, "it is my opinion that the cause of 
death is not at least as likely as not due to Agent Orange."

The appellant has submitted several articles, including a 
medical treatise from the Annals of Epidemiology in 1994 
discussing studies that showed an increased risk of 
testicular cancer for individuals who had served in Vietnam.  
However, the article also states that testicular cancer is 
the most prevalent or second most prevalent type of cancer in 
men between the ages of 25 and 39.  And the article also 
indicated that only those who had served in the Navy had been 
shown to have a statistically significant increased risk of 
testicular cancer.  Notably, the veteran served in the Air 
Force.  Thus, the Board cannot find this article to be very 
probative as to a relationship between the veteran's 
testicular cancer and herbicide exposure. 

The Board is sympathetic to the appellant's situation as well 
as her contentions.  However, claims based on Agent Orange 
exposure are unique because entitlement under the 
presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309 is based on an analysis of scientific 
evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  Under 
the Agent Orange Act, the National Academy of Sciences (NAS) 
was selected to review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides, as an 
independent, nonprofit scientific organization, with 
appropriate expertise, and which was not part of the Federal 
government.  Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; 
Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 
Stat. 424, 425.  The statute further provides that "[i]f the 
Secretary determines that a presumption of service connection 
is not warranted, the Secretary, not later than 60 days after 
making the determination, shall publish in the Federal 
Register a notice of that determination.  The notice shall 
include an explanation of the scientific basis for that 
determination."  38 U.S.C.A. § 1116(c)(1)(B).  Pursuant to 
this enactment, the Secretary has on several occasions 
published and periodically updated notice of diseases that 
the NAS has determined are not associated with exposure to 
herbicide agents.  68 Fed. Reg. 27,630 (May 20, 2003); 
67 Fed. Reg. 42,600 (June 24, 2002); 64 Fed. Reg. 59,232 
(Nov. 2, 1999); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 59 Fed. 
Reg. 341 (Jan. 4, 1994).  Testicular cancer and brain cancer 
are among the diseases that the NAS did not find to be 
associated with herbicide exposure.  Given the binding 
findings of the NAS as published in the Federal Register, the 
Board must likewise find that there is no presumption between 
any herbicide exposure for the veteran and the eventual 
development of the testicular cancer that led to his death 
after metastasis.

The appellant contends that the veteran actually had several 
different types of cancers, including cancer of the brain and 
of the lungs.  Indeed, the list of specified disease for 
presumed service connection due to herbicides includes 
respiratory cancers.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  But a review of the medical records from 1996 to 
2000 reflects that the veteran's only actual cancer was 
testicular cancer which ultimately metastasized (that is, 
spread) to other parts of his body, including his lungs, his 
brain, and his cerebrospinal fluid.  As discussed above, all 
of the medical records spoke of metastasis and related the 
later manifestations to the veteran's testicular cancer.  The 
December 2001 VA medical opinion also unequivocally found 
that the veteran did not have different tumors of the 
mediastinum or brain and that these manifestations were 
entirely part of the metastatic disease process arising from 
the veteran's testicular cancer.  Therefore, the Board cannot 
find that the veteran developed lung cancer per se, for which 
service connection due to herbicide exposure might have been 
presumed.  He veteran's condition arose entirely from 
testicular cancer, albeit in a widely metastatic state, and 
there is no basis for presumptive service connection for 
testicular cancer under the laws governing herbicide 
exposure-related claims.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection based on herbicide 
exposure, the Board must still consider whether service 
connection is warranted on a direct basis, either for 
herbicide exposure or by sole virtue of the testicular cancer 
and its metastases.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this case, there is no competent medical evidence that 
relates the veteran's recurrent metastatic testicular cancer 
to his service or to any possible herbicide exposure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to render opinion involving medical 
diagnosis or causation). Even the articles submitted by the 
appellant are ultimately undermined by the conclusions of the 
NAS.

The appellant also submitted an article noting a 
statistically significant increased risk of testicular cancer 
in service personnel exposed to fuels such as gasoline, which 
was called a "reported risk factor for testicular cancer."  
However, even if the veteran were exposed to fuels such as 
gasoline only during his active service, none of the many 
medical records that have been associated with the claims 
folder (both VA and non-VA) have even remotely suggested that 
there is any relationship between the veteran's testicular 
cancer that was diagnosed more than 20 years after service 
and any exposure to jet fuels or fuels in general during his 
active service.  

The appellant also contends that the veteran had PTSD that 
was due to service and that his PTSD contributed to his 
death.  Service connection for PTSD generally requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Under the newer 
versions of the regulation, service connection for PTSD 
required medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a) (2006).  In 1996, VA adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126 (2006).  See 61 Fed. Reg. 
52,695-52,702 (1996).

Here, the record shows that the veteran had been diagnosed 
with PTSD prior to his death.  He received VA treatment for 
PTSD in the late 1990s.  In May 1999, a VA staff psychologist 
wrote that the veteran probably had had unrecognized and 
untreated PTSD for years and that his withdrawal and 
avoidance of anything to do with the military, the 
government, or death had influenced his avoidance of cancer 
treatments.  He was also diagnosed with PTSD on examination 
by VA in May 1999.   

But even assuming that the veteran's diagnosed PTSD was due 
to service (which remains to be decided within the context of 
the appellant's claim for service connection for PTSD for 
accrued benefits purposes), there is no indication that the 
PTSD was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  In this case, there are 
indications in the record that the veteran may have avoided 
treatment as his testicular cancer recurred and metastasized 
for various reasons, including possible problems associated 
with PTSD.  However, there is no competent evidence to 
suggest that the PTSD caused the initial diagnosis, 
recurrence, or metastasis of the veteran's testicular cancer, 
contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
to producing death.  38 C.F.R. § 3.312(b)-(c).  Indeed, the 
record shows that the veteran received fairly aggressive 
treatment between his initial diagnosis in 1996 and his 
eventual demise after the fatal metastasis by 2000.  As 
mentioned in an October 1999 VA report of contact, the 
veteran's prognosis for survival was only 20 to 30 percent 
once his disease became recurrent.

The appellant also argues that lack of appropriate VA medical 
care hastened the veteran's death.  Under the applicable 
version of the law, compensation is awarded for a qualifying 
additional disability or qualifying death of a veteran in the 
same manner as if the additional disability or death were 
service-connected.  A disability or death is considered a 
qualifying additional disability or qualifying death if it is 
not the result of the veteran's own willful misconduct and 
the disability or death was caused by VA hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of the disability or death was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

But in this case, there is absolutely no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
treating the veteran's testicular cancer, its recurrence, or 
its metastases.  Indeed, the Board must underscore the fact 
that the veteran received treatment from multiple sources, 
both VA and non-VA, between 1996 and 2000 and that there is 
no evidence to single out any of VA's medical treatment as 
being at fault for the veteran's death.

The appellant also makes a related argument that VA should 
have diagnosed aspects of the veteran's spreading cancer in a 
more timely fashion.  VA's Office of General Counsel has 
determined that 38 U.S.C.A. § 1151 authorizes benefits where 
VA improperly failed to diagnose or provide treatment for a 
pre-existing disease, if it is determined that a veteran's 
disability is greater than it would have been with proper 
diagnosis and treatment.  A claim under this theory requires 
as follows: (1) that VA failed to diagnose and/or treat a 
pre-existing disease or injury; (2) that a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment; and (3) that the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  VAOPGCPREC 5-2001 (Feb. 5, 2001) (cited at 66 Fed. 
Reg. 33,312 (June 21, 2001).  As noted above, the veteran was 
treated by both VA and non-VA sources between 1996 and 2000, 
and there is no evidence to single out any of VA's medical 
treatment.  Indeed, the record reflects that the veteran 
avoided treatment for any number of reasons, including 
fatigue and the desire to be home in the months prior to his 
death. The record is also replete with evidence that the 
veteran was treated by numerous specialists both inside and 
outside VA's healthcare system as his testicular cancer 
symptoms and manifestations developed and metastasized.

Lastly, the appellant argues that the veteran should have 
been rated totally disabling due to service-connected 
disabilities for at least 10 years before his death.  When 
service connection for the cause of death is not shown (as in 
this case), a surviving spouse of a deceased veteran may 
still be entitled to receive DIC benefits under 38 U.S.C.A. § 
1318(a) in the same manner as if the death were service-
connected.  DIC benefits are available where the deceased 
veteran was in receipt of or entitled to receive (or but for 
the receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a service-
connected disability rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling for a period of not 
less than 5 years from the date of such veteran's discharge 
or other release from active duty.  38 U.S.C.A. § 1318(b)(1).  
For cases filed on or after January 21, 2000, the phrase 
"entitled to receive" does not include so-called claims 
involving "hypothetical entitlement."  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  The veteran passed away 
in March 2000, and the appellant filed the claim that is on 
appeal shortly thereafter.   

In this case, the veteran was not service-connected for any 
disability at the time of his death.  Therefore, he could not 
possibly have been rated totally disabling for a period of 
10 or more years immediately preceding death so that the 
appellant could receive DIC benefits under 38 U.S.C.A. 
§ 1318.  

The Board also notes that the appellant has raised a claim 
for an effective date earlier than February 11, 2000, for the 
award of a permanent and total rating for non-service-
connected VA pension purposes, with special monthly pension 
based on the need for aid and attendance.  However, this 
claim cannot possibly affect the claim for service connection 
for the cause of the veteran's death or for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  Simply put, DIC 
benefits under 38 U.S.C.A. § 1318 are derived from a service-
connected disability.  But the earlier effective date claim 
pertains only to a non-service-connected VA pension.  

In sum, the Board has reviewed all of the evidence and the 
appellant's many arguments.  But the Board concludes that the 
preponderance of the evidence shows that a service-connected 
disability did not cause the veteran's death, contribute 
substantially or materially to the cause of death, combine to 
cause death, or aid or lend assistance to producing death.  
38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death, 
including for DIC benefits under 38 U.S.C.A. § 1318, is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


